MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                   Jul 10 2018, 8:06 am
court except for the purpose of establishing
                                                                                CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
estoppel, or the law of the case.                                                and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Richard J. Thonert                                        Curtis T. Hill, Jr.
Fort Wayne, Indiana                                       Attorney General of Indiana

                                                          Matthew B. MacKenzie
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Devin Combs,                                              July 10, 2018
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          17A-CR-3059
        v.                                                Appeal from the Noble Circuit
                                                          Court
State of Indiana,                                         The Honorable Michael J. Kramer,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          57C01-1603-F4-14



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 17A-CR-3059 | July 10, 2018                       Page 1 of 6
                                           Case Summary
[1]   Devin Combs was convicted of Level 4 felony dealing in methamphetamine

      after he was caught fleeing a residence where law enforcement found evidence

      of the manufacture of the drug. On appeal, Combs challenges the sufficiency of

      the evidence to sustain his conviction. We affirm.



                            Facts and Procedural History
[2]   On March 21, 2016, law enforcement officers in Noble County went to a

      residence and attempted to serve two warrants on Combs. Lora Gage owned

      the residence and was known to associate with Combs. Prior to serving the

      warrants, the officers formed a perimeter around the residence. When the

      officers were in place, Officer James Sheffield knocked on the front door of the

      residence. D.C., the seventeen-year-old son of Gage, answered the door and

      invited Officer Sheffield inside. Once inside, Officer Sheffield could smell

      chemicals that he knew to be associated with the production of

      methamphetamine. Officer Sheffield asked Gage whether Combs was present

      in the residence and Gage indicated that he was not. Officer Sheffield observed

      that D.C. made “a frantic [gesture] with his head” toward a crawl space under

      the main floor of the house and had “a frightened look” when he inquired about

      Combs. Tr. Vol. II, p. 29.


[3]   The smell emanating from the residence led Officer Sheffield to fear for the

      safety of the occupants so he “had everybody exit the … residence.” Tr. Vol. II,


      Court of Appeals of Indiana | Memorandum Decision 17A-CR-3059 | July 10, 2018   Page 2 of 6
      p. 29. Officer Sheffield walked over to the “trap door to the crawl space” and

      opened the trap door. Tr. Vol. II, p. 30. After opening the trap door, “the odor

      became very very strong.” Tr. Vol. II, p. 30. Officer Sheffield ordered “any

      person that was down there to come out” and a male juvenile and a female

      juvenile exited the crawl space. Tr. Vol. II, p. 30. As the juveniles were exiting

      the crawl space, Officer Sheffield was notified by radio that Combs “had exited

      the crawl space from a window … and was apprehended … trying to flee the

      property from the rear.” Tr. Vol. II, p. 31.


[4]   A subsequent search revealed numerous items associated with manufacturing

      methamphetamine hidden in the crawl space. These items included: (1) a

      bottle containing chemicals used to produce methamphetamine via the “one

      pot” method, (2) coffee filters, (3) drain cleaner, (4) a glass smoking pipe, (5)

      burned lithium battery strips and AA batteries, (6) a baggie containing a white

      powdered substance that tested positive for methamphetamine, (7) cold packs,

      and (8) a backpack marked with an abbreviated version of Combs’s name. Tr.

      Vol. II, p. 73. The backpack contained various tools and supplies used to

      manufacture methamphetamine.


[5]   On March 22, 2016, the State charged Combs with Level 4 felony dealing in

      methamphetamine. A bench trial was conducted on November 7, 2017, after

      which Combs was found guilty as charged. The trial court subsequently

      sentenced Combs to a ten-year term with eight years executed and two years

      suspended to probation.



      Court of Appeals of Indiana | Memorandum Decision 17A-CR-3059 | July 10, 2018   Page 3 of 6
                                 Discussion and Decision
[6]   Combs contends that the evidence is insufficient to sustain his conviction for

      Level 4 felony dealing in methamphetamine.


              When reviewing the sufficiency of the evidence to support a
              conviction, appellate courts must consider only the probative
              evidence and reasonable inferences supporting the verdict. It is
              the fact-finder’s role, not that of appellate courts, to assess
              witness credibility and weigh the evidence to determine whether
              it is sufficient to support a conviction. To preserve this structure,
              when appellate courts are confronted with conflicting evidence,
              they must consider it most favorably to the trial court’s ruling.
              Appellate courts affirm the conviction unless no reasonable fact-
              finder could find the elements of the crime proven beyond a
              reasonable doubt. It is therefore not necessary that the evidence
              overcome every reasonable hypothesis of innocence. The
              evidence is sufficient if an inference may reasonably be drawn
              from it to support the verdict.


      Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (citations, emphasis, and

      quotations omitted). “In essence, we assess only whether the verdict could be

      reached based on reasonable inferences that may be drawn from the evidence

      presented.” Baker v. State, 968 N.E.2d 227, 229 (Ind. 2012) (emphasis in

      original).


[7]   At the time Combs committed the charged conduct, Indiana Code section 35-

      48-4-1.1 provided as follows:


              (a) A person who:
                     (1) knowingly or intentionally:
                            (A) manufactures;

      Court of Appeals of Indiana | Memorandum Decision 17A-CR-3059 | July 10, 2018   Page 4 of 6
                           (B) finances the manufacture of;
                           (C) delivers; or
                           (D) finances the delivery of;
                    methamphetamine, pure or adulterated; or
                    (2) possesses, with intent to:
                           (A) manufacture;
                           (B) finance the manufacture of;
                           (C) deliver; or
                           (D) finance the delivery of;
                    methamphetamine, pure or adulterated;
              commits dealing in methamphetamine, a Level 5 felony, except
              as provided in subsections (b) through (e).


      The offense was a Level 4 felony if “(1) the amount of the drug involved is at

      least one (1) gram but less than five (5) grams; or (2) the amount of the drug

      involved is less than one (1) gram and an enhancing circumstance applies.”

      Ind. Code § 35-48-4-1.1(c).


[8]   The evidence indicates that Gage initially lied to police and indicated that

      Combs was not present in the residence. Combs, however, was apprehended

      by police as he attempted to flee the crawl space through a window. The crawl

      space contained numerous items used in the “one pot” method for

      manufacturing methamphetamine and a backpack marked with an abbreviated

      version of Combs’s first name. The backpack also contained numerous items

      used during the manufacturing process. We conclude that the above-described

      evidence is sufficient to sustain Combs’s conviction for Level 4 felony dealing

      in methamphetamine. See Montgomery v. State, 22 N.E.3d 768, 781–82 (Ind. Ct.

      App. 2014) (providing that evidence that the defendant was in possession of

      numerous items used in the manufacture of methamphetamine and attempted
      Court of Appeals of Indiana | Memorandum Decision 17A-CR-3059 | July 10, 2018   Page 5 of 6
      to flee when approached by law enforcement was sufficient to sustain the

      defendant’s conviction for manufacturing methamphetamine). Combs’s claim

      to the contrary effectively amounts to an invitation to reweigh the evidence,

      which we will not do. See Stewart v. State, 768 N.E.2d 433, 435 (Ind. 2002)

      (providing that upon review, appellate courts do not reweigh the evidence or

      assess the credibility of the witnesses).


[9]   The judgment of the trial court is affirmed.


      Baker, J., Kirsch, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 17A-CR-3059 | July 10, 2018   Page 6 of 6